Fourth Court of Appeals
                                San Antonio, Texas
                                     February 12, 2014

                                    No. 04-14-00013-CV

                      IN THE INT OF AJL, ARL, AAR, AND BNG,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02031
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
        This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellant’s brief was originally due on February 11, 2014. On February 11, 2014, appellant
filed his first request for an extension, asking for additional time until March 3, 2014.

       The request is GRANTED; however, no further extensions of time will be granted.
Appellant’s brief is due no later than March 3, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court